DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 05/17/2021.  As directed by the amendment claim 1 is amended, claims 12, 14 and 15 were previously withdrawn. Claims 1-8, 10, 11, 13 and 16-20 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a referred pain device adapted to be used by the patient to indicate referred pain information in claim 16. 
The claim limitation uses the term referred pain device for performing the  function indicate referred pain information, the claimed device is not modified by sufficient structure, material, or acts for performing the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (Fig.5) shows the referred pain device (615) as a part of the patient device (600) and (¶:[0112] recites the patient device 600 is a handheld device that a patient can grip with his/her hand), and (¶:[0113], [0114] recites: referred pain device 615 may be integrated into, or otherwise included with, the patient device 600 …  the patient uses the referred pain device to demonstrate, on their own body, how the sensation of pain travels from an operators point of stimulation to a final destination where a pain is felt). 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
EXAMINER’S AMENDMENT
Applicant’s representative Kyle Zeller was called for an interview on 09/20/2021 to discuss possible Examiner's amendments as follows: 
a) Add the subject matter of claims 16 and 18 into independent claim-1, and cancel those two claims, and
b) Cancel previously withdrawn claims 12, 14 and 15 related to unelected species.
Applicant verbally agreed with those proposal, however decided to draft the amendment to the claims.
A copy of the proposed amendment is attached with this office action for reference, the name of the attached file is: Proposed Examiner Amendments.pdf.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	
Allowable Subject Matter
Claims  are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2016/0015272 A1) by Gaddipati discloses a system which uses a provider device for applying pressure to a location on a patient’s body and measure the applied pressure using the provider device. Gaddipati further discloses a server that receives the pressure information from the provider device, the server also receives a feedback from the patient while he/she operates a device to indicate the intensity of pain the patient feels when the patient’s body is pressed, and a memory to store those information. Gaddipati also discloses GUI for presenting the pain information. 
Another prior art (US 2004/0019303 A1) by Thomson teaches a body mapping device that determines the location of the patient’s body where the pressure is applied by the provider device. 
A third reference by Sarvazyan et al. in the publication (US 2011/0066078 A1) discloses a pain monitoring device for a patient undergoing a medical procedure where the patient uses a handheld device with an actuator, and the patient is instructed to actuate the device by applying a force which corresponds to the intensity of pain the patient experience’s when the patient’s body is pressed by the provider device. The device has a processor which determines the intensity of the felt pain by the patient, and transmits that information to a server.
However none of these prior arts teach or suggest, the device that the patient actuates to convey the intensity of felt pain, also contains another device or section 
For these reasons, the claims are deem to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2011/0071419 A1) Liu et al. discloses a location indicating device for indicating the location where pain or discomfort is felt.
(US 2009/0005649 A1) BAIRD et al. discloses a pain depth mapping system and method by activating a user input device to indicate the location on the body where a pain is experienced by the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792